Per Curiam.

We cannot, at this stage of the proceedings, notice the objection, that the affidavit upon which the certiorari was allowed, was made after the time required by the statute. This irregularity should have been taken advantage of, by . an ■application to quash the certiorari. But there is no gfound whatever, upon the merits, to reverse this judgment. It is a judgment by confession in open court. Lovet offered himself as security for Abel, for the purpose of obtaining a stay of execution against Abel for thirty d.ays, according to the statute. (1 N. R. L. 394.) The act does not point out the mode in which this security shall be taken, and the surety here, after a full explanation from the justice, consented to be included in the judgment.
judgment affirmed.